ACCEPTED
                                                                                     03-14-00561-CV
                                                                                            4520225
                                                                           THIRD COURT OF APPEALS
                                                                                      AUSTIN, TEXAS
March 31, 2015                                                                  3/16/2015 5:52:55 PM
                                                                                   JEFFREY D. KYLE
                                                                                              CLERK
                                03-14-00561-CV

                                                         RECEIVED IN
                                                    3rd COURT OF APPEALS
                   IN   THE COURT OF APPEALS OF TEXAS AUSTIN, TEXAS
                           THIRD DISTRICT, AUSTIN   3/16/2015 5:52:55 PM
                                                      JEFFREY D. KYLE
                                                            Clerk
                 DANA DUSCHMANN and KEVIN BIERWIRTH,
                             Appellants, .

                                      V.

             FEDERAL NATIONAL MORTGAGE ASSOCIATION,
                             Appellee.


                 On Appeal from the County Court at Law No.2
                             Travis County, Texas
                   Trial Court Cause No. C-I-CV-14-006351


                             APPELLANT'S BRIEF


                                           Dana Dutschmann
                                           c/o 13276 Research Blvd. Ste. 204
                                           Austin, Texas 78750
                                           dana.dutschmann@hotmail.com
                                           (512) 779-6254
                       IDENTITY OF THE PARTIES

Appellant

Dana Dutschmann
c/o 13276 Research Blvd. Ste. 204
Austin, Texas 78750


Appellee

FEDERAL NATIONAL MORTGAGE ASSOCIATION (FANNIE MAE)

Counsel for Appellee

Douglas G. Dent
6836 Bee Caves Road, Bldg. 3, Suite 303
Austin, TX 78746
                                  TABLE OF CONTENTS

Identity of Parties and Counsel. ........................................................... .i

Table of Contents ........................................................................... .ii

Table of Authorities ....................................................................... .iii

Statement of Jurisdiction ................................................................... 1

Statues, Rules and Authorities Relevant to the Case ................................... 1

Statement of the case ....................... ~ ............................................... 3

Issues Presented ............................................................................. 4

Argument and Authorities ................................................................ .4

Issue One: Whether Appellant was Denied Equal Rights ........................... .4

Issue Two: Whether Appellant was treated with equality ......................... .4, 5

Issue Three: Whether Appellant was denied an open court and a
remedy at law ............................................................................ 4, 7

Issue Four: Whether the Court's premature issuance of a Wirt of Possession
Denied due process of law .......................................................... .4, 10

Conclusion ................................................................................ 12

Prayer ..................................................................................... 12

Certificate of Service ................................................................... 13

Certificate of Compliance .............................................................. 13

Appendix ................................................................................. 14



                                                 11
                                TABLE OF AUTHORITIES

                                          CASES


Hanks v. City ofPort Arthur, 121 Tex. 202, 48 S.W.2d 944,945 (1932) ... 10


In re BLD, 113 S.W.3d 340, (Tex. 2003) ........................................ 11


Lassiter v. Department ofSocial Services, 452 U.S. 18 (1981) ............... 11


Lucas v. United States, 757 S.W.2d 687,690 (Tex. 1988) .................... 8,9


Morrison v. Chan, 699 S.W.2d 205 at 207_(Tex. 1985) ......................... 8


Nelson v. Krusen, 678 S.W.2d 918,921 (Tex. 1984) ............................. 8


Pettit v. Penn., La.App., 180 So. 2d 66, 69 ....................................... 8


Sax v. Votteler, 648 S.W.2d 661, 666 (Tex. 1983) ...................... 8,9, 10


State v. Green, 232 S.W.2d 897, 903 (Mo. 1950) ............................... 7


Texas Ass 'n ofBusiness v. Texas Air Control Bd.,
852 S.W.2d 440,448, (Tex. 1993) ............................................... 9

Wallingford v. Trinity Universal Ins. Co., 252 S.W.3d 720

(TexApp.-Amarillo 2007) ........................................................ 9




                                             111
                                          STATUTES

Texas Property Code, Chapter 51 .................................................. 1

                                            RULES

Tex.Prop.C. §24.007 ............................................................. 2, 4

Tex R.Civ.P. 510.13 ......................................................... 2,4, 10


                                  TEXAS CONSTITUTION

Texas Constitution, Art.l Sec. 3 .................................................... 1

Texas Constitution, Art.l Sec. 3a .................................. ~ ............... 1

Texas Constitution, Art.l Sec. 13 ............................................. .1, 7

Texas Constitution, Art.l Sec. 19 ............................................... 1,2

Texas Constitution, Art.l Sec. 29 ............................................... 1, 2

Texas Constitution, Art.5 Sec. 6 .................................................. .1

                                      REFERENCES

Black's Law Dictionary, 6th Edition ............................................ 8




                                               IV
                       STATEMENT OF JURISDICTION

      This Court has jurisdiction of the appeal because Appellant appeals a final

Judgment from the Travis County Court at Law #2, Travis County, Texas. Texas

ConstItution, Art.1 Sec. 3, Sec. 3a, Sec. 13, Sec. 19, Sec. 29, and Art. 5, Sec. 6

      This Court has jurisdiction concerning appeal of forcible detainer

proceedings, Texas Property Code, Chapter 51.

  STATUTES, RULES AND AUTHORITIES RELEVANT TO THE CASE

Texas Constitution

      Art. 1, Sec. 3 . EQUAL RIGHTS. All free men, when they form a social

compact, have equal rights, and no man, or set of men, is entitled to exclusive

separate public emoluments, or privileges, but in consideration of public services.

      Art. 1, SEC. 3a. EQUALITY UNDER THE LAW. Equality under the law

shall not be denied or abridged because of sex, race, color, creed, or national

origin. This amendment is self-operative.

      Art. 1, Sec. 13. EXCESSIVE BAIL OR FINES; CRUEL AND UNUSUAL

PUNISHMENT; REMEDY BY DUE COURSE OF LAW. Excessive bail shall

not be required, nor excessive fines imposed, nor cruel or unusual punishment

inflicted. All courts shall be open, and every person for an injury done him, in his

lands, goods, person or reputation, shall have remedy by due course of law.




                                           1
       Art. 1, Sec. 19.     DEPRIVATION OF LIFE, LIBERTY, ETC.; DUE

COURSE OF LAW. No citizen of this State shall be deprived of life, liberty,

property, privileges or immunities, or in any manner disfranchised, except by the

due course of the law of the land.

       Art. 1, Sec. 29.   PROVISIONS OF BILL OF RIGHTS EXCEPTED

FROM POWERS OF GOVERNMENT; TO FOREVER REMAIN INVIOLATE.

To guard against transgressions of the high powers herein delegated, we declare

that everything in this "Bill of Rights" is excepted out of the general powers of

government, and shall forever remain inviolate, and all laws contrary thereto, or to

the following provisions, shall be void.

Tex R.Civ.P. 510.13. Writ of Possession on Appeal. The writ of possession, or
execution, or both, will be issued by the clerk of the county court according to the
judgment rendered, and the same will be executed by the sheriff or constable, as in
other cases. The judgment of the county court may not be stayed unless within 10
days from the judgment the appellant files a supersedeas bond in an amount set by
the county court pursuant to Section 24.007 of the Texas Property Code.

Tex.Prop.C. §24.007 Appeal: (a) A judgment ofa county court in an eviction suit
may not under any circumstances be stayed pending appeal unless, within 10 days
of the signing of the judgment, the appellant files a supersedeas bond in an amount
set by the county court. In setting the supersedeas bond the county court shall
provide protection for the appellee to the same extent as in any other appeal, taking
into consideration the value of rents likely to accrue during appeal, damages which
may occur as a result of the stay during appeal, and other damages or amounts as
the court may deem appropriate.
       (b) Notwithstanding any other law, an appeal may be taken from a final
judgment of a county court, statutory county court, statutory probate court, or
district court in an eviction suit.



                                           2
                              STATEMENT OF THE CASE

       Dana Dutschmann rented a property at 3305 Spaniel Drive, Austin, Texas,

from Kevin Birthwirth. On August 7, 2014, judgment in a forcible detainer case

was rendered in favor of Federal National Mortgage Association. At that point, the

case was timely appealed and both the statute and the rules state that Appellant has

10 days in which to post a supersedeas bond in order to stay execution of the writ.

       The Court issued a writ of possession on August 13, 2014, six days after

judgment and four days before the time to post a supersedeas bond expires.

Further, the trial court judge must set the amount of supersedeas bond to be posted,

and it did not, and after a Motion to Set Supersedeas Bond, would not allow a

hearing on the matter until after the execution of the writ.

      As a result, Appellant and her possession were summarily and unlawfully

tossed to the curb. Appellant asserts that she was denied equal rights, equality, an

open court and a remedy by due course of the law, all Texas Constitutional

violations.




                                           3
                              ISSUES PRESENTED

                           ISSUE ONE
            WHETHER APPELLANT WAS DENIED EQUAL RIGIlTS

                           ISSUE TWO
           WHETHER APPELLANT WAS TREATED WITH EQUALITY

                        ISSUE THREE
      WHETHER APPELLANT WAS DENIED AN OPEN COURT AND A
                      REMEDY AT LAW

                         ISSUE FOUR
     WHETHER THE COURT'S PREMATURE ISSUANCE OF A WRIT OF
           POSSESSION DENIED DUE PROCESS OF LAW


                      ARGUMENTS AND AUTHORITIES

                                ISSUE ONE
                   Whether Appellant was denied equal rights

1.     Texas Rules of Civil Procedure 510.13 states that in a suit for forcible

detainer that has been appealed for a de novo trial to a county court,       when

judgment is against the tenant at sufferance, the judgment of the county court may

not be stayed unless within 10 days from the judgment the appellant files a

supersedeas bond in an amount set by the county court pursuant to Section 24.007

of the Texas Property Code.

2.     The plain meaning of the statute is clear. After a judgment in county court,

the amount of supersedeas bond must be set and Appellant has ten days in which to

post it.

                                         4
3.     None of this occurred. The bond amount was not set and the writ issued

before the ten days.

4.     This is not the normal practice of the courts, and Appellant asserts to this

court that except where the court is exhibiting prejudice against a particular

defendant, it is the normal policy and practice of the court to 1) set a bond amount

and 2) wait the mandatory ten days before issuing a writ of possession. In this

instance, the Travis County Courts at Law # 1 and #2 harbor extreme prejudice

against interpleader Kevin Bierwirth.        Because of her association with Mr.

Bierwirth, Appellant was denied equal rights protection.


                                 ISSUE TWO
                   Whether Appellant was treated with Equality

5.     Appellant asserts she was not treated with equality. The statute and the rule

previously cited would lead a normal person to believe that the words of the statute

and rule apply equally to all who approach the court in any matter, whether it be a

forcible detainer or not. Appellant offers evidence that she was not treated equally

as it applies to others.

6.     Appellant notices this Court of the case of KBRealtron Management v.

Frank Seliger, Cause No. C-I-CV-14-003211, Travis County Court at Law #1.

When the first suit for forcible detainer went to the County Court at Law # 1, Judge

Phillips, after realizing that the name KBRealtron Management was associated

                                         5
with Kevin Bierwirth, summarily dismissed the case against the renter, Seliger,

forcing the owner of the property, Ethiopian Evangelical Church to file another suit

for eviction. Appendix, Exhibit 1

7.    When the second suit was adjudicated as Ethopian Evangelical Church v.

FrankM Seliger, Cause No. C-I-CV-14-005819, Judge Phillips, after a jury trial,

entered judgment on September 15, 2014, setting an appeal bond of $13,500.

Appendix Exhibit 2

8.    On September 24, 2014, Seliger posted bond with a personal check. On

September 26, 2014, the check was dishonored. Appendix Exhibit 3 page 5. When

notified, The Ethopian Church ordered a writ of possession which was posted on

September 29, 2014. Appendix Exhibit 4 At that point, upon the complaint of

Seliger, Judge Phillips set an immediate hearing for September 30, 2014, at which

time Judge Phillips hand wrote an order recalling the writ and noting that the

appeal bond has been paid into the court registry. Appendix Exhibit 5

9.    On November 5, 2014, the cash bond of $13,500 was paid into the court

registry. Appendix Exhibit 6 page 7

10.   In the instant case, no appeal bond was set, when Appellants motioned for a

hearing to set bond, Appellants were not given an immediate hearing although the

court knew that time was of the essence. (In Seliger's case, a hearing was set the

day after the writ had posted). The writ issued on the 6th day, not the 11 t\ in

                                         6
contradiction to county court rules, and, Appellant could not approach the court for

relief, as, the clerk refused to schedule a timely hearing.

11.   Please take note that one (1) day after Seliger's house was posted because no

supersedeas bond was in the registry, Judge Phillips convened an immediate

hearing and gave Mr. Seliger relief which Seliger, by law, did not have coming.

12.   Appellant offers these facts and relates the inCidents because it is evident

from the treatment of the two defendants that Appellant did not receive equal

treatment in the county court.

                             ISSUE THREE
      Whether Appellant was denied an open court and a remedy at law

13.   The open-courts provision in Texas Constitution Art. Sec. 13 says an injured

person "shall have remedy by due course of law" and prohibits the Legislature

from unreasonably abrogating well-established common-law claims. "Due Process

of law implies and comprehends the administration of laws equally applicable to

all under established rules which do not violate fundamental principles of private

rights, and in a competent tribunal possessing jurisdiction of the cause and

proceeding upon justice. It is founded upon the basic principle that every man shall

have his day in court, and the benefit of the general law which proceeds only upon

notice and which hears and considers before judgement is rendered." State v.

Green, 232 S.W.2d 897, 903 (Mo. 1950).



                                           7
14.    "The phrase means that no person shall be deprived of life, liberty, property

or of any right granted him by statute, unless matter involved first shall have been

adjudicated against him upon trial conducted according to established rules

regulating judicial proceedings, and it forbids condemnation without a hearing,

Pettit v. Penn., La.App., 180 So. 2d 66, 69." Black's Law Dictionary, 6th Edition,

page 500.


15.    This provision, known as the "open courts" provision, is premised upon the

rationale that the legislature has no power to make a remedy by due course of law

contingent upon an impossible condition. Morrison v. Chan, 699 S.W.2d 205 at

207 (Tex. 1985); Nelson v. Krusen, 678 S.W.2d 918, 921 (Tex.l984). In order to

establish an "open courts" violation, a litigant must satisfy a two-part test: first, he

must show that he has a well-recognized common-law cause of action that is being

restricted; and second, he must show that the restriction is unreasonable or

arbitrary when balanced against the purpose and basis of the statute. Lucas v.

United States, 757 S.W.2d 687, 690 (Tex.1988); Sax v. Votteler, 648 S.W.2d 661,

666 (Tex. 1983).


16.   The Texas Supreme Court has determined that this provision includes at

least three separate constitutional guarantees: (1) courts must actually be operating

and available; (2) the legislature cannot impede access to the courts through


                                           8
unreasonable financial barriers; and (3) meaningful remedies must be afforded, "so

that the legislature may not abrogate the right to assert a well-established common

law cause of action unless the reason for its action outweighs the litigants'

constitutional right of redress." Texas Ass'n of Business v. Texas Air Control Bd.,

852 S.W.2d 440, 448 (Tex.1993). Wallingford's argument invokes the third

guarantee. Wallingford v. Trinity Universal Ins. Co., 252 S.W.3d 720 (TexApp.-

Amarillo 2007)

17.   A litigant challenging a statute on the third open courts guarantee must

satisfy two criteria: First, it must be shown that the litigant has a cognizable

common law cause of action that is being restricted. Second, the litigant must show

that the restriction is unreasonable or arbitrary when balanced against the purpose

and basis of the statute. Lucas v. United States, 757 S.W.2d 687, 690 (Tex. 1988),

quoting Sax v. Votteler, 648 S.W.2d 661, 666 (Tex. 1983). See Wallingford v.

Trinity Universal Ins. Co. 252 S.W.3d 720 (Tex.App.-Amarillo 2007).


18.   Appellant questions neither the standing of the Plaintiff nor the subject

matter jurisdiction of the court. Appellant instead asserts that once a case is firmly

embodied in a court all parties have equal access to set hearings and be heard. This

process is part of the open courts right. When some parties can gain instant access

to a hearing and others cannot be timely heard, it can only be assumed that the

courts are not open to the parties who cannot schedule a timely hearing.
                                          9
19.   All courts shall be open, and every person for an injury done him, in his

lands, goods, person or reputation, shall have remedy by due course of law. The

"Open Courts Provision" is, quite plainly, a due process guarantee. Sax v. Votteler,

648 S.W.2d 661, (Tex. 1983); Hanks v. City of Port Arthur, 121 Tex. 202, 48
S.W.2d 944, 945 (1932).

20.   Appellant was entitled to the right to file a supersedeas bond, however,

because the court would not set a timely hearing date (within ten days of the

judgment) in order to name a bond amount, and because the court issued the writ

of possession five days before it lawfully could, Appellant was denied an open

court and a remedy at law.

                              ISSUE FOUR
       Whether the Court's premature issuance of a Writ of Possession
                        denied due Process of law


21.   Tex.R.Civ.P. 510.13 and Tex.Prop.C. §24.007 both state that an appellant

has ten days in which to post a supersedeas bond in the amount the court has set,

before execution of a judgment.

22.   In this case, the court issued the writ 5 days before the deadline for filing a

bond. The court made it even more difficult on Appellant, as it did not set the

amount of bond when it issued judgment.




                                         10
23     The phrase "due process', although incapable of precise definition, expresses

the requirement of fundamental fairness. In re BLD, 113 S.W.3d 340, (Tex.

2003); See Lassiter v. Department a/Social Services, 452 U.S. 18 (1981).

24.    What fundamental fairness requires in a particular situation is determined by

"considering any relevant precedents, and then ... assessing the several interests

that are at stake. Id Lassiter at 25, 101 S. Ct. 2153.

25.   What was at stake in this case was the untimely and unlawful execution of a

writ of possession which caused undue harm to Appellant.

26.   What was at stake in this case was the reliance of Appellant on the law, the

right to post a supersedeas bond within ten days of the judgment. That right was

denied her.

27.   Had the law been followed and the court acted in a fair and forthright

manner, Appellant would still be ensconced in her home while the issue of the

application of the two year statute of limitations was being heard by this court.

28.   Since the issuance is contrary and in defiance of all law on the matter as it

pertains to county courts, Appellant claims that she was denied due Process of law.




                                          11
                                   CONCLUSION

29.    County Court at Law #2 did not follow the Texas statute or Rule of Court

when it disenfranchised Appellant from her home without due process.

30.    County Court at Law #2 did not allow Appellant timely access to the courts

in order to effect a remedy.

31.    County Court at Law #2 did not grant equal nor fair treatment to Appellant.

32.    Appellant has been damaged by the denial of due process and inequality

exhibited by the County Court at Law #2 in this case.

33.    To grant access to the court and to remedy, even when it is misapplied, and

to not grant another party a scintilla of equal treatment is a violation of the Texas

Constitution Bill of Rights.

                                     PRAYER

      Appellant prays that this Court will examine the unfair and unlawful

treatment of Appellant in this instance and remand the case back to the trial court,

order the court to set a supersedeas bond amount, and restore the status quo to the

date of judgment.

      Appellant prays that decency, fairness and the upholding of the letter of the

law will prevail in this appeal.




                                         12
                          CERTIFICATE OF SERVICE

     I, the undersigned, hereby certify that a true ~A correct copy of Appellant's
Briefwas sent by U. S. Postal Service on March 1~t2'015.

      Douglas G. Dent
      6836 Bee Caves Road, Bldg. 3, Suite 303
      Austin, TX 78746



                       CERTIFICATE OF COMPLIANCE

     I, the undersigned, do hereby certify that the number of words in' this
Appellant's Brief is 2,740 words.                                 '




                                        13
                         APPENDIX

                  TRIAL COURT JUDGMENT

                        EXHIBIT 1
        ORDER OF DISMISSAL CAUSE #C-I-CV-14-003211

                        EXHIBIT 2
            JUDGMENT IN CAUSE #C-I-CV-14-005819

                       EXHIBIT 3
TRAVIS COUNTY CLERK'S REGISTRY FOR CAUSE #C-I-CV-14-005819
                        Pages 1-6

                        EXHIBIT 4
        WRIT OF POSSESSION CAUSE #C-I-CV-14-005819

                      EXHIBIT 5
   ORDER AND RECALL OF WRIT IN CAUSE #C-I-CV-14-005819

                       EXHIBIT 6
TRAVIS COUNTY CLERK'S REGISTRY FOR CAUSE #C-I-CV-14-005819
                         Page 7




                            14
EXHIBIT 1
                                        No. C·l·CV· t 4·003211

KBREALTRON MANAGBMENT,                                  §            IN THE COUNTY COURT
Plaintiff                                               §
VS.                                                     §            AT LAW NUMBER 1
FRANK M. SELIGER                                        §
Defendant                                               §           TRAVIS COUNTY. TEXAS

                                            ORDER OF DISMISSAL




and nU1'J1lx,,.oo cause be and it hereby til dis:mJsj.ed)wm.

against the plaintiff. The clerk is order                      ........,."'I'....'Sited in   this case to the
Ethiopian Evangelioal Christian                          4 Y2 Streett Austin, Texas 78702.




                                                                    J.




                       ~'PHIUJ" 11111111 111111111111 IJlIIII
EXHIBIT 2
                             CAUSE NO. C-I-CV-14-00S819

ETHIOPIAN EVANGELICAL CHURCH                      § IN THE COUNTY COuJT '-"
                                                                     :::;n?:
                                                                                          .-,... "
                                                                                          ~
                                                                                          ...     f;
     Plaintiff,                                   §                                       :/)
                                                                                          ,""1   '-
                                                  §                   ·"2f,.
                                                                        ....              -0       ,
v.                                                § AT LAW NO. 1
                                                                          !r.:-
                                                                            :r,
                                                                             \            U"I    ..--..,
                                                                                                 .....,
                                                  §                       ,-              -0
FRANK M. SELIGER,                                 §                                       :x
     Defendant.                                    §

                                       JUDGMENT

       On the    25th day of August, 2014, came to be tried in its re                     :ve-
styled and numbered cause, wherein ETHIOPIAN EVANG                 AL ~H&IRltM.,~aintiff,
appeared by and through its counsel of recor~ James Mine                           ready for
trial and FRANK M. SELIGER, Defendant, appea:rec.1 .                               ready for
trial. A Jury was requested and assembled and a                              y of fact were
submitted to the jury. The Jury returned a verdict                        take nothing, and
that the Plaintiff regains possession of the                          2108 EAST YAGER
LANE. AUSTIN, TEXAS 78754. It is the                                   the Plaintiff is justly
entitled to a judgment against the DefenljllDlj1111lU

      ORDERED, ADJUDGED              ~""~""",,,,pu;.w'"      the Court that ETHIOPIAN
EVANGELICAL CHURCH, PI                          e and recover from FRANK M. SELIGER,
Defendant, possession of                           'bed as 2108 EAST YAGER LANE.
AUSTIN, TEXAS 78754.

        ORDERED. A:JiJUt)QSa      D DECREED by the Court that ETHIOPIAN
EVANGELICAL aHlKR.4~l'h. .lajflIL~1~ have and recover from FRANK M. SELIGER,
Defendant, the s            an costs of court together with interest thereon at the
rate of 5%                  ch let execution issue in Plaintifrs behalf.




Approved as to Substance and Form



                                                  111111111.1111111111
                                                  000903116
EXHIBIT 3
                                                                                        TIME: 03:39:58 PM
                                            TRAVIS COUNTY, STATE OF TEXAS
                                                                                        DATE: Jan 9, 2015
                                                    P. O. BOX 149325
                                               AUSTIN, TEXAS 78714-9325                 PAGE: 1

 C-1-CV·14-005819                        ETHIOPIAN CHURCH VS SELIGER
               PARTY:
       COURT/JUDGE: CC2 COUNTY COURT AT LAW #2        STATUS: DO    DISPOSED
         FILING DATE: 06-24-2014                   CASE TYPE: CJP CV J P APPEAL
DATE CASE ENTERED: 06-24-2014
 . EVENT CATEGORY:
              PERIOD:            TO
   DATE         PARTY   EVENT                                          RECEIPT #               AMOlJNT
   06-24-2014    OF 1   ASM:CV JP APPEAL FILING                                      $257.00

                        Create New Case and Ass~sslWaive - Assessment Event

   06-24-2014    OF 1   OPN:CV JP APPEAL FILED PRO SE



   06-24-2014   OF 1    ISS:CV NTC OF APPEAL AND COSTS



   06-24-2014    PL 1   ISS:CV MONEY ON DEPOSIT LTR .



   06-24-2014   OF 1    ORD:CV CASH BOND ORDERED                                     $1500.00



   06-24-2014   OF 1    PMT:CV CASH BOND PAYMENT                       C 108825      $-1500.00
                          Received Of: SELIGER FRANK M
                               Memo: BANK OF AMERICA



   07-14-2014   OF 1    ORD:CV APPEAL BD RENT ORDERED                                $1000.00



   07-14-2014           MSC:CV OTHER

                        REQUESTING A PRE-TRIAL HEARING TO SET A JURY-TRIAL IN THIS
                        CASE

   07-14-2014   OF 1    PMT:CV APPEAL BD RENT PAYMENT                  C 109184      $-1000.00
                          Received Of: SELlGE~ FRANK M
                               Memo:



   07-14-2014   OF 1    PMT:CV JP APPEAL FILING                        C 109185      $-257.00
                          Received Of: SELIGER FRANK M
                               Memo:



   07-23-2014   OF 1    ASM:CV JURY DEMAND FEE                                       $22.00
                                     SELIGER FRANK M


   07-23-2014   OF 1    PMT:CV JURY DEMAND FEE                         C 109281      $-22.00
                          Received Of: SELIGER FRANK M
                               Memo:
                                                                                               TIME: 03:39:58 PM
                                                 TRAVIS COUNTY, STATE OF TEXAS
                                                                                               DATE: Jan 9, 2015
                                                         P. O. BOX 149325
                                                    AUSTIN, TEXAS 78714·9325                   PAGE: 2

 C·1-CV·14-005819                        ETHIOPIAN CHURCH VS SELIGER
               PARTY:
       COURT/JUDGE: CC2 COUNTY COURT AT LAW #2        STATUS: DO    DISPOSED
         FILING DATE: 06·24·2014                   CASE TYPE: CJP CV J P APPEAL
DATE CASE ENTERED: 06·24·2014
   EVENT CATEGORY:
              PERIOD:            TO

   DATE          PARTY   EVENT                                                   RECEIPT #             AMOUNT



   07·31·2014            MOT:CV FOR JUDGMENT

                         PORPOSED ORDER ATTACHED

   08·05·2014     OF 1   PLD:CV ANSWER FILED PRO SE



   08·05·2014     OF 1   PMT:CV CASH BOND PAYMENT                                C 109447    $·1000.00
                           Received Of: SELIGER FRANK M
                                Memo:



   08·13·2014            PLD:CV PEREZ QCR COMPLETED



   08·15·2014            PLD:CV PEREZ QCR COMPLETED



   08·18·2014            MOT:CV CONTINUANCE



   08·18·2014            JDP:CV JUDGE'S ACTION

                         parties appeared on plaintiffs motion for writ of possessio
                         n. motion denied as this is not a pauper's affidavit appeal.
                         defendant has paid the appeal bond as set by the JP.

  . 08·19·2014   PL1     ASM:CV ISSUANCE FEE                                                 $8.00
                                      FRANK M. SELIGE



   08·19·2014    PL 1    ASM:CV CONSTABLE 5 SERVICE FEE                                      $150.00
                                     FRANK M. SELIGE



   08·19-2014            PLD:CV LETTER TO CLERK

                         SUBPOENA REQUEST: LEM LEM (LEMI) BERHAN

   08·19·2014            ISS:CV SUBPOENA

                         PLACED IN CONSTABLE'S BOX

   08·19-2014            PLD:CV LETTER TO CLERK
                                                                                     TIME: 03:39:58 PM
                                            TRAVIS COUNTY, STATE OF TEXAS
                                                                                     DATE: Jan 9, 2015
                                                    P. O. BOX 149325
                                               AUSTIN, TEXAS 78714-9325              PAGE: 3

 C-1-CV·14-005819                        ETHIOPIAN CHURCH VS SELIGER
               PARTY:
       COURT/JUDGE: CC2 COUNTY COURT AT LAW #2        STATUS: DO    DISPOSED
         FILING DATE: 06-24-2014                   CASE TYPE: CJP CV J P APPEAL
DATE CASE ENTERED: 06-24·2014
   EVENT CATEGORY:
              PERIOD:            TO

   DATE         PARTY   EVENT                                        RECEIPT #             AMOUNT


                        subpoena request: Pastor Paulos Wildesendt

   08-19·2014           ISS:CV SUBPOENA

                        PLACED IN CONSTABLE'S BOX

   08·19·2014    PL 1   PMT:CV ISSUANCE FEE                          C 109633     $-8.00
                          Received Of: FRANK M. SELIGE
                                Memo:



   08-19-2014    PL 1   PMT:CV CONSTABLE 5 SERVICE FEE               C 109633     $·150.00
                          Received Of: FRANK M. SELIGE
                               Memo:



   08-21-2014           PLD:CV PEREZ QCRCOMPLETED



   08-26-2014           CT: JURY SELECTED



   08-26-2014           CT: VERDICT RETURN



   08-26-2014           RET:CV SUBPOENA RET SERVED

                        08120/2014

   08-27·2014           MSC:CV OTHER

                        PLAINTIFF'S PROPOSED JURY CHARGES

   08-27·2014           RET:CV SUBPOENA RET SERVED

                        0812112014

   08-27-2014           ORD:CV WRITTEN INSTRUCTIONS



   08-27-2014           ORD:CV CHARGE OF THE COURT


   09-02-2014   OF 1    ORD:CV APPEAL BD RENT ORDERED                             $1500.00
                                                                                           TIME: 03:39:58 PM
                                               TRAVIS COUNTY, STATE OF TEXAS
                                                                                           DATE: Jan 9, 2015
                                                       P. O. BOX 149325
                                                  AUSTIN, TEXAS 78714-9325                 PAGE: 4

 C·1·CV·14-005819                        ETHIOPIAN CHURCH VS SELIGER
               PARTY:
       COURT/JUDGE: CC2 COUNTY COURT AT LAW #2        STATUS: DO    DISPOSED
         FILING DATE: 06-24-2014                   CASE TYPE: CJP CV J P APPEAL
DATE CASE ENTERED: 06-24-2014
   EVENT CATEGORY:
              PERIOD:            TO
   DATE         PARTY    EVENT                                               RECEIPT #          AMOUNT



   09-02-2014            MOT:CV OTHER

                        MOTION TO HAVE A HEARING TO DETERMINE THE DEFENDANT'S
                        SUPERSEDEAS BOND

   09-02-2014   DF1     PMT:CV APPEAL BD RENT PAYMENT                        C 109771    $-1500.00
                          Received Of: SELIGER FRANK M
                               Memo;



   09·15-2014           MSC;CV ORO TO DISB SENT ACCTNG



   09-15-2014           DSP:CV FINAL JUDGMENT JURY VER



   09-15-2014    PL 1   MSC:CV NOTIF CHANGE OF ADDRESS



   09-15~2014   OF 1    ISS;CV NOT OF JOG RULE 306



   09-18-2014   OF 1    ISS;CV NOT OF JOG RULE 306



   09-18-2014           DSB:CV CASH BOND DISBURSEMENT                                    $2450.00

                        DISBURSED $2,450.00 CK #4597
                        Paid to the order of: Ethiopian Evangelical Church
                        C-1-CV-14.Q05819
                        Cash Bond Disbursement

   09-18-2014   OF 1    DSB:CV APPEAL BD RENT DISBURSE                                   $1500.00

                        DISBURSED $1,500.00 CK #4598
                        Paid to the order of: Ethiopian Evangelical Church
                        C-1-CV-14.Q05819
                        Rent Bond Disbursement

   09-18-2014           DSB:CV APPEAL BD RENT DISBURSE                                   $1000.00

                        DISBURSED $1,000.00 CK #4599
                        Paid to the order of: Ethiopian Evangelical Church
                        C-1-CV-14-o05819
                        Rent Bond Disbursement
                                                                                       TIME: 03:39:58 PM
                                          TRAVIS COUNTY, STATE OF TEXAS
                                                                                       DATE: Jan 9, 2015·
                                                  P. O. BOX 149325
                                             AUSTIN, TEXAS 78714·9325                  PAGE: 5

 C.1·CV·14-005819                        ETHIOPIAN CHURCH VS SELIGER
               PARTY:
       COURT/JUDGE: CC2 COUNTY COURT AT LAW #2        STATUS: DO    DISPOSED
         FILING DATE: 06·24·2014                   CASE TYPE: CJP CV J P APPEAL
DATE CASE ENTERED: 06·24·2014
   EVENT CATEGORY:
              PERIOD:            TO
   DATE         PARTY   EVENT                                    RECEIPT #                  AMOUNT



   09-24·2014    OF 1   MOT:CV OTHER

                        MOTION: TO AMEND THE JUDGMENT RENDERED IN THIS CASE· SO THAT
                        THE DEFENDENT HAS FINANCIAL CLARIFICATION ABOUT WHAT
                        SPECIFICALLY IS OWED TO WHOM

   09·24-2014   OF 1    NTC:CV APPEAL



   09·24·2014   DF1     ORD:CV CASH BOND ORDERED                                  $13500.00



   09-24·2014   OF 1    PMT:CV CASH BOND PAYMENT                 C 110123         $·13500.00
                          Received Of: SELIGER FRANK M
                               Memo: DISHONORED BY 580           ON 09-26-2014



   09-25·2014           MSC:CV ASSIGNMENT OF APPEAL

                        ASSIGNED TO: BLAIR HICKS

   09-25-2014           JDP:CV JUDGE'S ORDER

                        FINAL JUDGMENT AFTER JURY TRIAL:

   09-26-2014   OF 1    ASM:CV RETURNED CHECK FEE                                 $25.00

                        DISHONORED PAYMENT

   09-26-2014   OF 1    PMT:CV CASH BOND PAYMENT                                  $13500.00

                        NEGATING RECEIPT C • 000110123 (DISHONORED PAYMENT)

   09-26·2014   PL 1    ASM:CV WRIT OF POSS OR SEaUES                             $5.00
                                     BERHAME LEMLEM



   09·26·2014   PL 1    ASM:CV SERVICE WRIT OF POSSESS                            $160.00
                                     BERHAME LEMLEM


   09-26·2014           PLD:CV LETTER TO CLERK
                                                                                          TIME: 03:39:58 PM
                                                TRAVIS COUNty, STATE OF TEXAS
                                                                                          DATE: Jan 9,2015
                                                        P. O. BOX 149325
                                                   AUSTIN, TEXAS 78714-9325               PAGE: 6

 C-1-CV-14-005819                        ETHIOPIAN CHURCH VS SELIGER
               PARTY:
       COURT/JUDGE: CC2 CqUNTY COURT AT LAW #2        STATUS: DO    DISPOSED
         FILING DATE: 06-24-2014                   CASE TYPE: CJP CV J P APPEAL
DATE CASE ENTERED: 06-24-2014.
   EVENT CATEGORY:
              PERIOD:            TO
   DATE         PARTY   EVENT                                               RECEIPT #             AMOUNT
   09-26-2014    PL 1   PMT:CV WRIT OF POSS OR SEQUES                       Z 2700      $-5.00
                          Received Of: BERHAME LEMLEM
                               Memo:



   09-26-2014    PL1    PMT:CV SERVICE WRIT OF POSSESS                      Z 2700      $-160.00
                          Received Of: BERHAME LEMLEM
                               Memo:



   09-29-2014    OF 1   ISS:CV WRIT OF POSSESSION

                        PLACED IN CONSTABLE'S BOX

   09-30-2014   DF1     ASM:CV RETURNED CHECK FEE                                       $-25.00

                        Ch!!ck was held, received pIc from Seliger on Friday, 9-26 re
                        garding check status. Told accounting staff there was a prob
                        lem. Received 1st notice from Chase Bank regarding check. Ca
                        lied bank 9/3012014, appears the check did go through. No NS
                        F.
                        Cindy Bohanan


   09-30-2014           JDP:CV JUDGE'S ORDER

                        or4er recalling writ of possession. jdp

   09-30-2014           ORD:CV OTHER

                        ORDER RECALLING WRIT

   10-02-2014           PLD:CV FILE COpy OF LETTER



   10-02-2014   OF 1    RET:CV WRIT POSS RET UNSRVD



   10-20-2014   OF 1    PLD:CV DESIGNATION OF RECORD



   11-03-2014   OF 1    ASM:CV COpy FEE APPEAL                                          $131.00


   11-03-2014           MSC:CV CALL TO COUNSEL LESS 15

                        NOTIFIED APPELLANT OF COST FOR CLERK'S RECORD
                                                                                       TIME: 03:39:58 PM
                                          TRAVIS COUNTY, STATE OF TEXAS
                                                                                       DATE: Jan 9, 2015
                                                  P. O. BOX 149325
                                             AUSTIN, TEXAS 78714-9325                  PAGE: 7

 C-1-CV-14-005819                        ETHIOPIAN CHURCH VS SELIGER
               PARTY:
       COURT/JUDGE: CC2 COUNTY COURT AT LAW #2        STATUS: DO    DISPOSED
         FILING DATE: 06-24-2014                   CASE TYPE: CJP CV J P APPEAL
DATE CASE ENTERED: 06-24-2014
   EVENT CATEGORY:
              PERIOD:            TO

   DATE         PARTY   EVENT                                     RECEIPT #                 AMOUNT
   11-05-2014    OF 1   ORD:CV CASH BOND ORDERED                                     $13500.00



   11-05-2014    OF 1   PMT:CV CASH BOND PAYMENT                  C 110671           $-13500.00
                          Received Of: SELIGER FRANK M
                               Memo:



   11-13-2014           MSC:CV CALL TO COUNSEL LESS 15

                        SPOKE TO APPELLANT RE: UNPAID TRANSCRIPT FEE; APPELLANT
                        SAID THAT HE WOULD PAY BY FRIDAY, 11/14 (TRANSCRIPT IS DUE
                        IN THE THIRD COURT ON MONDAY f1l17)


   11-18-2014   DF1     PMT:CV COPY FEE APPEAL                    C 110808           $-131.00
                          Received Of: SELIGER FRANK M
                               Memo:



   11-24-2014           PLD:CV FILE COPY OF LETTER
EXHIBIT 4
              FESS HAB~E-AB
                                                                 "IIIIIIIIIIIIIIII~IIIII
REQUESTOR:
              3106 E 14 ~ ST       1111111 1111111111111111111
              AUSTIN, TX 78702     000910850
              (512) 998-5579

                           WRIT OF POSSESSION
THE STATE OF TEXAS
COUNTY OF' TRAVIS
CAUSE NO.C-I-CV-14-005819

ETHIOPIAN EVANGELICAL CHURCH, Plaintiff vs. FRANK M.
Defendant
To any Sheriff or any Constable within the State
On Sept.ember 15, 2014, in COUN'l'Y COUR~ AT LAW *2 of   ~        t
Texas, in the above-styled and numbered cause, ~ dgme t          a ed
against said Defendant(s) (Tenant)entitling the a      Pl i. 'ff(s)to
possession of the following-described premis
2108 EAST YAGER. LANE, AUSTIN, TEXAS 78754

THEREFORE  YOU ARE COMMANDED TO:
 I.enter such premises and deliver                   the e f to the landlord;
 2.instruct the Tenant (Defendant)                      s claiming under the
   tenant to leave the premises ·.m i                    if the persons fail
   to comply, physically remove t m.
 3.instruct the Tenants to re           0         ~ the landlord, the
   landlord's representativ            0'< r persons acting under the
   officer's supervision,                   11 personal property from the
   premi.ses other than                       y claimed to be owned by the
   landlord; and
                                      person place, the removed personal
                                       at a nearby location, but not
                                      sidewalk, passageway, street, or
                                     it i.s raining, sleeting, or snowing;
                               . 0 the exterior of the front dear of the
                              e enant that". this writ has been issued and
                         ~QQ~ed on or after a specific date and time
                          ning not sooner than 24 hours after the warning is
             ~~~e          thorized at your discretion to engage the
                    a bonded warehouseman to remove and store part or all
           r",.".·-·--ty at no cost to the Landlord or the of.ficer. executina
                       are notified that you are not liable for damages                    J



                from the execution of this writ, i f executed in good
              h reasonable diligence. You may use reasonable force, if
                       executing this writ.

Issued and given under my hand and seal of said court at Austin, Texas
by Dana DeEeauvoir, County Clerk, rravis County, Texas on September
29, 2014.




Page I 01'2
     **$160,00 SERVICE FEE PAID-*



al
     ~a~ ~.-.:-:_O--h-a-n-d-
     ~ "'"              -
                               -t-.-h:.'--"O'rtt.:a-y--o-~OF Ie .R· S ;(
                                    ,~L-' " .
                                                                      RE:'URN---------------- .. ----- " .. -n-----
                                                                         .-__ , 2t1t: at~____ o'clEXHIBITS
Z.~\.\o~\J.t\ ~~t~~A.,c~J.. ~vt~
 N~ t~~\~,/\.+\~~..; I~ /oro
  \f.
----t rW\~ \)1. ~£
   tJ).f\'L     c~\~ ~~ ( Dek''''''d~+-

                                    O~e%
                                    ,------
    ~'\.e. \N\"~~ (P~ Qo\)r~

          'Im~ 1111 IHI 111-
        ,000908063




----------_                                   ............•.   _._---
Derrick Hill
From:                             Alan Redd
Sent:                             Tuesday, September 30, 2014 10:53 AM
To:                               Derrick Hilt
Subject:                          FW: C-l-CV-14-00SS19 Ethiopian Church vs. Seliger


See below

.JlUm J. 'R.ecUf
Sergeant
Office of carlos 8. lopez
Travis County Constable, Pet. 5
1003 Guadalupe St.
Austin, TX 78701
www.ConstableS.com
81i!I},[edd@co.travis.tlEXHIBIT 6
                                                                                        TIME: 03:39:58 PM
                                          TRAVIS COUNTY, STATE OF TEXAS
                                                                                        DATE: Jan 9, 2015
                                                  P. O. BOX 149325
                                             AUSTIN, TEXAS 78714-9325                   PAGE: 7

 C-1-CV-14-005819                    ETHIOPIAN CHURCH VS SEUGER
              PARTY:
      COURT/JUDGE: CC2 COUNTYCOURTATLAW#2         STATUS: DO DISPOSED
        FILING DATE: 06-24-2014                CASE TYPE: CJP CV J P APPEAL
DATE CASE ENTERED: 06-24-2014
   EVENT CATEGORY:
             PERIOD:            TO
   DATE         PARTY   EVENT                                      RECEIPT #                AMOUNT
   11-05-2014    OF 1   ORD:CV CASH BOND ORDERED                                     $13500.00


   11-05-2014    OF 1   PMT:CV CASH BOND PAYMENT                   C 110611          $-13500.00
                          Received Of: SELIGER FRANK M
                                Memo:


   11-13-2014           MSC:CV CALL TO COUNSEL LESS 15

                        SPOKE TO APPELLANT RE: UNPAID TRANSCRIPT FEE; APPELLANT
                        SAID THAT HE WOULD PAY BY FRIDAY. 11/14 (TRANSCRIPT IS DUE
                        IN THE THIRD COURT ON MONDAY 11/17)

   11-18-2014   DF1     PMT:CV COPY FEE APPEAL                    C 110808           $-131.00
                          Received Of: SELIGER FRANK M
                               Memo:


  11-24-2014            PLD:CV FILE COPY OF LElTER